
	
		IV
		111th CONGRESS
		1st Session
		H. CON. RES. 148
		IN THE HOUSE OF REPRESENTATIVES
		
			June 11, 2009
			Mr. Davis of Kentucky
			 (for himself and Mrs. Davis of
			 California) submitted the following concurrent resolution; which
			 was referred to the Committee on Armed
			 Services
		
		CONCURRENT RESOLUTION
		Expressing the sense of Congress that
		  comprehensive national security reform is urgently needed to enable our
		  Government to meet the novel and complex challenges of the 21st century, and
		  calling on the Executive Branch to implement reforms that achieve greater
		  agency integration for the effective use of the Nation’s power, military and
		  nonmilitary.
	
	
		Whereas the President of the United States stated in his
			 address to a Joint Session of Congress on February 24, 2009, “To meet the
			 challenges of the 21st century—from terrorism to nuclear proliferation; from
			 pandemic disease to cyber threats to crushing poverty—we will strengthen old
			 alliances, forge new ones, and use all elements of our national power.”;
		Whereas the United States position of world leadership,
			 the country’s prosperity and freedoms, and the safety of its people are
			 challenged by a multitude of new, changing, and increasingly complex threats,
			 and the current economic crisis will likely result in added instability around
			 the world and additional challenges to the United States;
		Whereas the United States national security system must be
			 able to act quickly and with agility in employing all elements of national
			 power from across the government in order to meet these challenges;
		Whereas these new challenges require the effective and
			 efficient integration of the capabilities of the various departments and
			 agencies of the Executive Branch;
		Whereas the current economic situation’s effect on the
			 United States Government’s budget requires that the United States national
			 security system operate with a heightened level of efficiency;
		Whereas it is increasingly apparent that the Cold War-era
			 national security system of the United States is misaligned with the 21st
			 century security environment;
		Whereas the current United States national security system
			 creates strong departments and agencies, but has ineffective and inefficient
			 collaborative mechanisms that can lead to mistakes, mismanagement, and waste
			 despite the best and admirable efforts of government personnel at all levels;
			 and
		Whereas the only way to achieve effective and efficient
			 national security policy and implementation is to create new mechanisms,
			 processes, and incentives in the Executive Branch in order to achieve true
			 interagency collaboration across the various departments and agencies: Now,
			 therefore, be it
		
	
		That Congress recognizes the urgent need to
			 reform the United States national security system in order to employ all
			 elements of national power effectively and efficiently to meet the challenges
			 of the 21st century security environment.
		
